Defendants, Robert Wilcox and Mary Cashman Wilcox, appeal from judgments in favor of the plaintiffs in each of the above-entitled actions, which judgments were entered upon the verdicts of the jury at a trial in the Supreme Court, Broome county. Appeals are also taken from orders in each case denying motions to set aside the verdicts. These actions grow out of an automobile accident which occurred September 29, 1940, when the automobile in which plaintiffs were riding was involved in a collision with an automobile driven by the defendant Sharki which was attempting to pass the automobile in which defendants Robert Wilcox and Mary Cashman Wilcox were riding. The question of negligence here presented was a question of fact for the jury to decide, and the motion by defendants-appellants for dismissal of the complaints as to them was properly refused. The judgments and orders appealed from should be affirmed, with costs. Judgments and orders unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.